                           IN THE DISTRICT COURT OF GUAM
                                 TERRITORY OF GUAM
                                    CIVIL MINUTES
                                      GENERAL


CASE NO.: CV-17-00113                   DATE: November 29, 2018
CAPTION: USA vs. Government of Guam, et al.

HON. SUSAN OKI MOLLWAY, Designated Senior Judge, Presiding
Law Clerk: Ken May, via telephone      Court Recorder: Virginia T. Kilgore
Courtroom Deputy: Virginia T. Kilgore  Hearing Times: 8:58 - 10:02
                                                       10:03 - 10:40
                                                       10:57 - 11:49



APPEARANCES:
Counsel for Plaintiff(s)    Counsel for Defendant(s)
Max Lapertosa               Kenneth Orcutt, Government of Guam and
Kathryn Legomsky             Administrative Director of the Chamorro Land Trust Commission
                            Michael Phillips, Chamorro Land Trust Commission

PROCEEDINGS: Motion for Partial Judgment on the Pleadings (ECF No. 34)
Motion for Judgment on the Pleadings (ECF No. 35)
  z Motions argued by Plaintiff and Defendant.
  z Motions under advisement.
  z The Court inquired with parties if they explored the possibility of holding a settlement
     conference. If parties thought it would be fruitful, Magistrate Judge Kurren may be
     available if given advance notice.

NOTES:




               Case 1:17-cv-00113 Document 49 Filed 11/29/18 Page 1 of 1
